Citation Nr: 1140433	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for frontal sinusitis (claimed as a nose condition).

2.  Entitlement to service connection for a stomach disorder, including vomiting after meals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from March 1986 to August 1986; from July 1999 to April 2000; and from March 2003 to September 2003.  He also had additional National Guard and Reserve duty.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which denied the aforementioned claims of entitlement to service connection.

The issue of entitlement to service connection for a stomach disorder, including vomiting after meals, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDING OF FACT

The Veteran's current frontal sinusitis was not present in service, and has not been medically shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active duty service, and is not proximately due to, the result of, or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a letter dated March 2006, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  This letter also satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.

The Board observes that, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or that a disease manifested in accordance with presumptive service connection regulations occurred, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, as will be discussed in greater detail below, the Board has determined that an examination is not warranted for the Veteran's claim, as there is no competent medical evidence of record to suggest any association between the Veteran's current frontal sinusitis and military service.  Rather, the only suggested relationship between the condition and service comes from the Veteran himself.  
In this regard, the Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnose simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, while the Veteran, as a lay person, may be competent to describe having nasal congestion or other symptoms, he has not been shown to be competent to offer an opinion on a matter clearly requiring medical knowledge, such as diagnosing a specific upper respiratory illness involving the frontal sinuses, which often requires radiographs or CT scans, or linking frontal sinusitis, diagnosed after active duty, to active military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between his disorder and service.

Moreover, as previously discussed, although the Veteran was provided with VCAA notice advising him of the evidence needed to support his claim, he failed to submit any medical evidence suggesting a nexus between his current frontal sinusitis and service.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus opinion.  Because some evidence of an in-service event, injury, or disease is required in order to substantiate a claim for service connection and because a post-service medical examination cannot not provide evidence of such past events, VA is not required to provide a medical examination to a claimant as part of duty to assist when the record does not already contain evidence of an in-service event, injury, or disease.  Id.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d), and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  Accordingly, because there is no competent evidence to suggest any association between the Veteran's current  disorder and service, the Board finds that an examination is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II. Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997) (evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent).  Significantly, the mere fact alone that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  
The Veteran contends that his current sinus disorder began during active duty service.  Alternative, he claims that the condition pre-existed service and was permanently worsened during service beyond the course of its normal progression.  

The Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2011)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03; Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2011).

As an initial matter, the Board observes that the Veteran's January 1986 service enlistment examination for his first period of active duty Army service revealed normal findings for the sinuses.  The accompanying medical history report shows that, for the question of whether he ever had ear, nose or throat trouble, the Veteran checked "yes," but only circled "throat," noting on the back of the form that he had had his tonsils removed as a child.  Significantly, he also answered negatively to the question of whether he then had or had previously had sinusitis.  Subsequent service treatment records for his first period of service show no evidence of any complaints of, treatment for, or a diagnosis of a sinus condition.  During his April 1989 service separation examination, he again was noted to have sinuses within normal limits.

During a February 1991 Army National Guard entrance examination, the Veteran reported a prior history of sinusitis, which was apparently found to be asymptomatic at the time.  During a July 1999 pre-deployment examination at the beginning of the Veteran's second period of active duty service with the Navy, he indicated that his health was "excellent" and answered "none" to the question of whether he had any concerns about his health.  In October 1999, during a respirator user certification examination, the Veteran answered "no" to the question of whether he had asthma, hay fever, or any respiratory diseases; a concurrent examination of the respiratory system was found to be within normal limits.  The Veteran was also noted to have no significant past medical history.  He was subsequently found to be qualified for respirator usage and fit for full duty.  During a March 2000 medical examination for his demobilization/separation from the Navy, his sinuses were again found to be normal.  On the accompanying medical history report, however, the Veteran failed to answer the question of whether he then had or had ever previously had any sinus problems.  Nonetheless, as to the question of whether he had suffered from any injury or illness while on active duty for which he did not seek medical care, the Veteran answered "no."  He also said that he was not currently taking any medications and had no other questions or concerns about his health.  Finally, on a post-active duty service medical history report, dated February 2005, the Veteran again reported a history of allergic rhinitis.

Review of the Veteran's post-service VA Medical Center ("VAMC") treatment records reveals that in November 2004, the Veteran underwent an MRI pursuant to complaints of neck and shoulder pain.  The test report indicates that he had a history as a metal worker and wished to rule out any imbedded metallic fragments.  A complete view of the sinuses at that time, however, revealed that the sinuses were completely clear throughout.

In July 2005, the Veteran was seen at the VAMC for complaints of sinus pain.  An x-ray revealed "probable frontal sinusitis."  Although subsequent treatment records showed continued treatment for the condition, there is no evidence that any of the Veteran's physicians or other treating medical personnel associated the condition with service.  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against granting the Veteran's claim of entitlement to service connection for frontal sinusitis.  As discussed in detail above, although the Veteran now contends that he had a sinus disorder that pre-existed active duty service and was permanently worsened therein, the service treatment reports clearly demonstrate that he had normal sinuses upon enlistment into service, and a sinus disorder was not "noted" in his medical reports.  Similarly, he was repeatedly found to have normal sinuses all throughout active duty service, and continued to deny ever having had any sinus disorders.  Moreover, although he reported a previous history of sinusitis during his February 1991 Army National Guard entrance examination, a physical evaluation found no evidence of the condition.  In addition, the post-service treatment records show that in November 2004, more than a year after his last period of active duty service, an MRI revealed his sinuses to be completely clear.  It was not until July 2005, nearly two years after active duty service, that he was found to have what was believed to be frontal sinusitis.  Again, however, there is no evidence that any of his treating practitioners associated the condition with service and, significantly, there is no evidence that the Veteran actually advised his treating medical personnel at that time that he believed the disorder either began or was permanently worsened during service.  

In addition to the medical evidence of record, the Board has also considered the Veteran's personal contention that he has frontal sinusitis stemming from active military service.  In this regard, the Court has held that the Veteran, as a layperson, is competent to attest to factual matters of which he has personal knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to him through his senses, he does not have the medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, because the Veteran has not been shown to be capable of making medical conclusions, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Additionally, the Board does not believe that frontal sinusitis is the type of condition that readily lends itself to lay observation.  As noted above, the Veteran underwent an MRI and x-rays before a diagnosis of "probable" frontal sinusitis was made.  Therefore, his lay testimony is not competent to establish a link between his current disorder and service.

In summary, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against granting service connection for frontal sinusitis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for frontal sinusitis is denied.




REMAND

The Veteran avers that he currently has a stomach disorder, characterized by vomiting after meals, which began during active duty service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Although a review of the Veteran's service treatment records fails to show that he was ever diagnosed with a stomach disorder during active duty service, on a post-deployment health assessment, dated August 2003 (about one month prior to his separation from his last period of active Navy service), the Veteran reported that he had experienced vomiting during service in Iraq, but had no symptoms since returning home.  Post-service VAMC treatment reports show that he was seen on several instances with reports of a chronic cough, which again, he said began while on deployment to Iraq.  In July 2005, he was diagnosed with suspected gastroesophageal reflux disease (GERD).  In October 2007, the Veteran underwent an esophagogastroduodenoscopy (EGD).  The diagnoses were erosive esophagitis, hiatal hernia, and watermelon stomach.  

As discussed above, in McLendon v. Nicholson, supra, the Court indicated that there was a four-part test to determine whether an examination was necessary under 38 C.F.R. § 3.159(c)(4).  Id. at 81.  Under this test, VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  (emphasis added).  See also 38 C.F.R. § 3.159(c)(4).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.

Here, because there is contemporaneous evidence of a stomach disorder in service (i.e., the Veteran reported having experienced chronic vomiting immediately upon returning home from active duty service in Iraq), it meets the low threshold for a VA examination under McLendon.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (when determining if a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability).  Accordingly, the Board concludes that an examination is necessary to determine whether the Veteran's stomach disorder(s) is related to active duty service.

In addition, the Board notes that the most recent VA treatment reports of record are dated December 2007.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of VA are deemed to be constructively of record, updated treatment reports must be obtained.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain all available VA treatment records pertaining to treatment of the Veteran for his stomach disorder(s) since December 2007.  Any records obtained should be associated with the claims folder.  Any negative reply should also be included in the claims folder.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, approximate onset date and/or etiology of any diagnosed stomach disorder.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must state that the claims folder has been reviewed.  The examiner should also elicit from the Veteran his history of stomach disorders both during all periods of active duty service and since service.  Following a review of the relevant evidence in the claims file, and the clinical evaluation, the examiner should be asked to identify any current stomach disorder and, for any/each such disorder, indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder was either caused by, or is otherwise related to, the Veteran's active duty service.  Any and all opinions must be accompanied by a complete rationale.

a) It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

b) The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).  

3.  Thereafter, the RO/AMC should review the examination report to insure that the required development has been accomplished.  The issue on appeal should then be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


